IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS

                                        NO. WR-64,017-05



           EX PARTE CHRISTOPHER EUGENE WIMBERLEY, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 54,705-E IN THE 27TH DISTRICT COURT
                             FROM BELL COUNTY



        Per curiam.


                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to fifty years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Wimberly v. State, No. 03-03-00726-CR (Tex. App.—Austin Oct. 13, 2005)(not

designated for publication).

        Applicant contends that he is actually innocent, basing his claim on the confession of another

person. We order that this application be filed and set for submission to determine whether: (1) the
newly confessing party, Tones’, affidavit is consistent with his testimony at the habeas hearing and

any prior statements he has made regarding any of his convictions; (2) whether Tones’ confession

is consistent with the testimony from witnesses to the robbery who testified at Applicant’s original

trial; and (3) whether the original eyewitnesses descriptions of the robber match Applicant, Tones,

or both. The parties shall brief these issues. Oral argument is permitted.

        It appears that Applicant is represented by counsel. Applicant’s brief shall be filed with this

Court within 30 days of the date of this order. The State’s response shall be filed within 30 days after

the filing of Applicant’s brief.



Filed: May 25, 2016
Do not publish